DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1).

Regarding claims 1-4, 13 and 15, Schwendimann teaches methods and articles for image transfer (system for material transfer) (title) comprising, in order, a releasable liner (605) (release backing), adhesive layer (641), decorative layer (642) and ink or other marking receptive layer (643), which said adhesive layer comprises, inter alia, ethylene-acrylic acid (current claim 2) (column 10, lines 20-39, figure 6) and which said releasable liner includes a silicone coating (adhesive release coating, silicone release coating, current claims 4 and 15) (column 11, lines 24-27).  The Examiner notes that the substrate (605) teaches a release backing; the adhesive layer (641) teaches the presently claimed adhesive; and the decorative layer (642) and/or ink or other marking receptive layer (643) teaches a transfer material sheet.
	The Examiner respectfully directs the Applicant’s attention to at least Figure 6 of the Schwendimann disclosure, wherein it is noted that that the laminate of layer (642) and layer (643) was employed to teach the presently claimed transfer material sheet as noted above, and that the laminate of layers (641) and (605) (adhesive sheet) are separate layers, and thus the laminate of (642)/(643) and the laminate of (641)/(605) are separate sheets. 

Schwendimann is silent to the laminate of (642)/(643) and the laminate of (641)/(605) “not being in contact with each other” (current claim 1), and to substrate (605) formed from paper (current claim 13) such as a supercalendered kraft (SCK) base paper (current claim 3).
However, it is respectfully submitted that the invention of Schwendimann is directed towards attaching the image transfer articles to an external surface (“receptor element” as disclosed at column 7, lines 32-50) via the adhesive layer (641), which is identical to the claimed/disclosed (see figure 6, for example) endeavor of attaching the resultant transfer material  layer recited in at least current claims 1 and 8 to a substrate surface via the recited adhesive.

In addition, the Applicant’s attention is respectfully directed to MPEP 2144.04(V)(C):
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed 
structure, a lipstick holder with a removable cap, was fully met by the prior art except 
that in the prior art the cap is "press fitted" and therefore not manually removable. The 
court held that "if it were considered desirable for any reason to obtain access to the end 
of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap 
removable for that purpose.").

Therefore, while the methodology associated with the use of the claimed/disclosed invention approaches the desired result via a different initial structure in regards to the relational orientation of the constituents layers of the presently claimed “system for material transfer”, one skilled in the art would retroactively recognize the obviousness of the presently claimed invention from the disclosure of the cited prior art in accordance with the In re Dulberg Decision, and thereby arrive at the presently claimed invention from the Schwendimann disclosure.

Furthermore, Iyengar teaches a coated release liner substrate (title) comprising a kraft paper (para 0014-0018) that has been supercalendered towards closing up the pores of the paper to reduce penetration of the silicone composition and therefore reduce the amount silicone used (para 0021).

It is respectfully submitted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ a supercalendered kraft paper as substrate (605) towards reducing the amount of silicone coating on said substrate (605) that penetrates into the substrate (605) as in the present invention.

Regarding claims 6-7, Schwendimann teaches that the decorative layer comprises metallized polyester particles (column 2, lines 21-24).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Dalvey et al. (US RE42541 E).

Regarding claim 5, Schwendimann/Iyengar teaches article as in the rejection of at least claims 1 and 15 as set forth above.

Schwendimann/Iyengar is silent to releasable liner (605) including a silicone coating instead comprising a fluorocarbon, urethane or an acrylic base polymer.

However, Dalvey teaches an image transfer sheet (title) comprising a substrate comprising a silicone coating or other release coatings such as fluoro carbon, urethane or an acrylic base polymer(column 5, line 61 to column 6, line 4).

It is respectfully submitted that Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the releasable liner including a coating of Schwendimann/Iyengar with the presently claimed compounds, and thereby arrive at the presently claimed invention from the disclosure(s) of the prior art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Suess et al. (US 5635282).

Regarding claim 8, Schwendimann/Iyengar teaches article as in the rejection of at least claim 1 as set forth above.

Schwendimann/Iyengar is silent to the decorative layer (642) and/or ink or other marking receptive layer (643) comprising a transfer material layer AND a material release liner.

However, Suess teaches a backing film (1), a covering lacquer layer (2), a protective lacquer layer (3), a decorative layer (4) and an adhesive layer (5) (column 3, line 46 to column 4, line 22), wherein a release layer (material release liner) is disposed between decorative layer (4) and covering lacquer layer (2) towards releasing the decorative layer (4) from the layer (2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a release layer to the ink or other marking receptive layer (643) towards providing the for the release of the layer (643) from a layer from which layer (643) was intended to be removed (e.g. the parchment paper employed to protect the laminate transfer article from applied heat), and thereby arrive at the presently claimed invention from the disclosure(s) of the prior art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Shi et al. (US 2006/0172094 A1).

Regarding claim 9, Schwendimann/Iyengar teaches article as in the rejection of at least claim 1 as set forth above.

Schwendimann/Iyengar is silent to the article further comprising a parchment liner.

However, Shi teaches an image transfer medium comprising an ink-receptive layer, wherein an anchorage layer is placed on a substrate and then a parchment sheet (parchment liner) is placed over an image and heated to bond anchorage layer to the substrate.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the article of Schwendimann/Iyengar with a parchment sheet towards transferring the image(s) of Schwendimann/Iyengar to a substrate via heating without damaging the article as in the present invention.

Claims 10, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwendimann et al. (US 9371148 B1) in view of Iyengar (US 2012/0121893 A1) and in further view of Suess et al. (US 5635282).

Regarding claims 10, 14 and 16, Schwendimann/Iyengar/Suess teach or render obvious all the limitations of the presently claimed invention as recited in claims 1-4, 6-8, 13 and 15 as set forth in the rejection(s) above, which said rejections are identically applicable to the current claim.

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 6-7 of the remarks filed 3/4/2022, with respect to the rejections of claims 1-4, 6-7, 13 and 15 over Schwendimann et al. in view of Iyengar et al. under 35 U.S.C. 103; claim 5 over Schwendimann et al. in view of Iyengar et al. and in further view of Dalvey et al. under 35 U.S.C. 103; claim 8 over Schwendimann et al. in view of Iyengar et al. and in further view of Suess et al. under 35 U.S.C. 103; claim 9 over Schwendimann et al. in view of Iyengar et al. and in further view of Shi et al. under 35 U.S.C. 103; and claims 10, 14 and 16 over Schwendimann et al. in view of Iyengar et al. and in further view of Suess et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 7-11 of the action mailed 5/4/2022, have been fully considered but they are not persuasive.

The Examiner respectfully acknowledges the discussion with the Applicant as summarized in the Interview Summary mailed 8/16/2022, and the Applicant’s arguments noted above.  However, after further consideration of the presently claimed invention and the previously cited prior art, especially in light of the In re Dulberg Decision cited above, the Examiner has amended the previous prior art rejection to include said Decision.  The Applicant’s attention is respectfully directed to the prior are rejections set forth above, which provides a fair and complete description of the Examiner’s position in regards to the claim amendments, said prior art and said Decision, and further provides a fair and complete response to said Applicant’s arguments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/2/2022